                  Case 18-12773-BLS         Doc 55      Filed 01/10/19       Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


    In re:                                                Chapter 11

    interTouch Topco LLC, et al.,1                        Case No. 18-12773 (BLS)

                      Debtors.                            Jointly Administered


      CERTIFICATION OF COUNSEL SUBMITTING COUNTER PROPOSED ORDER
          DISMISSING THE DEBTORS’ CHAPTER 11 CASES PURSUANT TO
             SECTIONS 1112(b) AND 305(a) OF THE BANKRUPTCY CODE

The undersigned counsel to the above-captioned Debtors hereby certifies that:

             1.   At the hearing today, January 10, 2019, the Court granted Gate Worldwide

Holdings LLC (“Gate”)’s Emergency Motion to Dismiss the Debtors’ Chapter 11 Cases Pursuant

to § 1112(b) and/or Abstain for Hearing Debtors’ Chapter 11 Cases Pursuant to § 305(a) of the

Bankruptcy Code [D.I. 4] (the “Motion to Dismiss”).

             2.   At the conclusion of the hearing, counsel for GWH provided the Court with a

proposed form of order granting the Motion to Dismiss (the “Proposed Order”). The Court directed

the parties to confer regarding the Proposed Order.

             3.   The parties have conferred, and the Debtors object to the waiver of the stay,

contained in the penultimate paragraph of the Proposed Order, which provides, “notwithstanding

any possible application of Federal Rules of Bankruptcy Procedure 6006(d), 7062, 9014 or

otherwise, the terms and conditions of this Order shall be effective immediately and enforceable

upon its entry.” The Debtors submit that a waiver of the 14-day stay is an extraordinary remedy




1
       The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer identification
numbers are: interTouch Holdings LLC (2091) and interTouch Topco LLC (6381). The Debtors’
headquarters is located at 480 Olde Worthington Road, Suite 350, Westville, OH 43082.
              Case 18-12773-BLS        Doc 55      Filed 01/10/19   Page 2 of 2



not warranted under the circumstances because Gate has not identified any exigency for any such

waiver and also iswholly unnecessary, given that the New York Court adjourned a previously

scheduled conference in the New York Action until January 29, 2019 at 9:30 am.

       4.     Accordingly, the Debtors respectfully request that the Court strike the following

language from the Proposed Order: “notwithstanding any possible application of Federal Rules of

Bankruptcy Procedure 6006(d), 7062, 9014 or otherwise, the terms and conditions of this Order

shall be effective immediately and enforceable upon its entry” (the “Counter Proposed Order”). A

copy of the Counter Proposed Order is attached hereto.

                                                    Respectfully submitted,

Dated: January 10, 2019
       Wilmington, Delaware                         KLEIN LLC

                                                    /s/ Julia B. Klein
                                                    Julia B. Klein (Bar No. 5198)
                                                    919 North Market Street
                                                    Suite 600
                                                    Wilmington, Delaware 19801
                                                    Phone: (302) 438-0456
                                                    klein@kleinllc.com

                                                    Proposed Counsel for the Debtors
                                                    and Debtors in Possession




                                               2
